876 F.2d 104
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Lori L. JENKINS, Defendant-Appellant.
No. 88-4011.
United States Court of Appeals, Sixth Circuit.
June 7, 1989.

Before MERRITT and BOYCE F. MARTIN, Jr., Circuit Judges, and LIVELY, Senior Circuit Judge.
PER CURIAM.


1
On December 11, 1987, Lori L. Jenkins was arrested by federal agents immediately after she purchased one ounce of cocaine in her boyfriend's apartment.  She was indicted on January 11, 1988 and charged with one count of possession of cocaine with intent to distribute, 21 U.S.C. Sec. 841(a)(1).  On May 25, 1988, the day her case was set for trial, Jenkins changed her plea from not guilty to guilty.  She was informed that under this plea she would be sentenced under the Sentencing Guidelines.


2
On October 7, 1988, Jenkins was sentenced to a term of ten months of imprisonment plus three years of supervised release.  Here she challenges the constitutionality and application of the Sentencing Guidelines.


3
We see no error in the action of the district judge.  See United States v. Perez, --- F.2d ----, No. 88-3409 (decided March 29, 1989).


4
The judgment of the district court is affirmed.